DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/669,159 filed on 10/30/2019.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30, 2019, and January 21, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

300”, referring to “a system”,
“600”, referring to “a rules-based decision system”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes.  Claims 1 and 18 are directed toward a system (machine). Dependent claims 2-7 and 19-20 are also directed toward a system (machine). Claim 8-17 are directed towards a method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recite a knowledge database storing rules applicable for various types of relationships between communication channels and vehicle dependent information; a step of acquiring data related to the vehicles and a step of updating the knowledge base with updated rules based on updated data without stopping the execution of software.  The inventive concept of this application can be performed mentally without the use of a computer or any other technological component. A human could store rules in their mind and update these rules in their mind as more data is acquired from the vehicles and communication through the one or more communication channels.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   As per claim1-20 , the claims are broad enough to be performed mentally by a human without the use of a computer or any other technological component. As stated above, A human could store rules in their mind and update these rules in their mind as more data is acquired from the vehicles and communication through the one or more communication channels.  Therefore, this mental process has not been integrated into a practical application.  
	This type of abstract idea recited in Claims 1-20 is a mental process because it can be performed in the human mind and includes an observation , evaluation and judgment . See MPEP 2106.04(a).
Step Two B: Does the Claim Provide an Inventive Concept
No.  With regard to claims 1-20, it is ambiguous whether any technological components are recited at all.  The bodies of the independent claims recite 1 and 18 recite memory unit but it is not clear whether this memory unit is part of a process, computer or other technological device.  In its broadest reasonable interpretation, “memory unit” could be reasonably interpreted may include a technological component.  Section [0023] states that the invention can be practiced on a general purpose computer so the invention is not improving the computer, the functioning of the computer or technology itself.  It is noted that Claim 8 does not include any technological components at all and the method can be performed mentally including the step of “using machine learning” can be performed mentally since machine learning encompasses one or more algorithms.  
With regard to independent Claim18, subnetwork radios are recited but it is noted that these subnetwork radios are performing the functionals of mere data gathering and, therefore, this is deemed insignificant extra-solution activity.  See MPEP 2106.05(g).   
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and transmitted; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
With regard to Claims 2, 5-7, 11-13, 15-17 and 19-20 these limitations are deemed intended use do not add anything to the abstract idea set forth in the independent claims to amount to significantly more than the abstract idea.  
With regard to Claims 3-4, 9-10, and 14 these limitations relate to particular types of data and do not add anything to the abstract idea set forth in the independent claims to amount to significantly more than the abstract idea.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sukkarie (U.S. Pub. No. 2013/0024060 A1) in view of Satzoda (U.S. Pub. No. 2019/0265712 A1) in further view of Addepalli (U.S. Pub. No. 2015/0222708 A1).

Regarding Claim 1:
Sukkarie
A system comprising:, (“A communication and analysis system” (Sukkarie: Abstract – line 1))
a memory unit that stores:, (“memory units” (Sukkarie: Detailed Description of the Invention – 25th paragraph, FIG. 1))
a knowledge base, wherein the knowledge base stores, (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case based on its ability to store and manage data.)
and a processing unit configured to:, (“The vehicle data system 904 contains a processor (CPU)” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1))
and update the knowledge base, (“the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1))
Sukkarie does not teach but Satzoda teaches:
parametric rules associated with, 
acquire data related to vehicle state, (“extracting driving context data” (Satzoda: Description of the Preferred Embodiments – 32nd paragraph))
with updated parametric rules without stopping execution of software, wherein the updated parametric rules are created using machine learning performed on the acquired data and the information associated with the performance goals., (“The driving policy can be implemented as a model (e.g., a set of explicitly programmed rules that process the inputs of vehicle event data and output a set of desirable driver behavior, a trained or trainable machine-learning model, a combination of probabilistic and deterministic rules and/or parametric equations, etc.) or otherwise suitably implemented.” (Satzoda: Description of the Preferred Embodiments – 107th paragraph) Satzoda continues to discuss the use of machine learning on the acquired data and states “extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” (Satzoda: Description of the Preferred Embodiments – 59th paragraph) Examiner Note: The examiner is interpreting the set of rules to be updated based on the received data and variations thereof. Furthermore, the step of updating the knowledge base without stopping execution of software is broadly interpreted as a basis of machine learning.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Sukkarie in view of Satzoda does not teach but Addepalli teaches:
the selection of a communication channel in one or more communications channels, status, performance and usage metrics for communications through the one or more communication channels, vehicle state information, pre-configured policy on use of communication channels;, (“A method in another example embodiment includes identifying at least one type of data, an urgency of the data, a destination of the data, and a set of available communications channels to form an identified data in response to detecting a request to transmit data. The method also includes sending the identified data using a transmission policy. The transmission policy may include sending data traffic using communications channels and sending control traffic using the communications channels. The control traffic may include topology maintenance data and acknowledgment data.” (Addepalli: Detailed Description of Example Embodiments – 14th paragraph))
and communication through the one or more communication channels;, (“The transmission policy may include sending data traffic using communications channels and 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie in view of Satzoda with these above aforementioned teachings from Addepalli in order to create an efficient and safe communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Addepalli’s system and method for applications management in a networked vehicular environment as “networking architectures have grown increasingly complex, where their underlying architectures have been designed for use in a wide variety of communications environments. Demand continues to rise among the subscriber base of end users for reliable network access across network environments. In particular, configuring suitable network architecture for vehicular environments (e.g., automobiles, airplanes, trains, boats, etc.) presents unique difficulties.” (Addepalli: Background – 3rd paragraph) Combining both Sukkarie and Addepalli would therefore increase the safety of drivers on the road by “providing the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner” (Addepalli: Background – 3rd paragraph).
Regarding Claim 2:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 1. Sukkarie further teaches:
The system of claim 1, wherein the knowledge base comprises, (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case based on its ability to store and manage data.)
[…] an initial rules base during initialization of the software […], (“A set of rules 830 is deployed within the data network 900 in multiple centers of decision management.” (Sukkarie: Detailed Description of the Invention – 99th paragraph, FIG. 4-5) Examiner Note: The examiner is interpreting the set of rules to be the rules base and to be deployed during initialization of the software.)
[…] and updates the knowledge base […], (“the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1))
Sukkarie does not teach but Satzoda teaches:
[…] with the updated rules and updated parameter values during execution of the software., (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” (Satzoda: Description of the Preferred Embodiments – 59th paragraph) Examiner Note: The examiner is interpreting the set of rules and parameters to be updated based on the received data and variations thereof.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 3:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 1. Sukkarie further teaches:
The system of claim 1, wherein the memory unit stores at least one of:, (“memory units” (Sukkarie: Detailed Description of the Invention – 25th paragraph, FIG. 1))
[…] an ordered sequence of acquired data records; and an ordered sequence of computed performance metrics., (“the network operations and data centre 950 contains a real-time communications server 956 in communication with a data processing server 958. These are shown as separate servers in communication with each other in FIG. 1 but they may also be part of a single server. The real-time communications server 956 collects and communicates real-time data from vehicles and drivers within the network as well as from 3rd party and public data systems. Data processing server 958 contains system processing module specific firmware and software for managing and processing disparate data; including vehicle specific data 110, public data 130, and vehicle and driver use pattern data also referred to as efficiency data 120 which can be categorized Examiner Note: The examiner is interpreting the real-time data to be in an order sequence based on it synchronization to provide dynamic mapping.)
Regarding Claim 4:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 1. Sukkarie further teaches:
The system of claim 1, wherein the processing unit, (“The vehicle data system 904 contains a processor (CPU)” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1))
Sukkarie does not teach but Satzoda teaches:
[…] computes performance metrics based on at least one of: acquired data; vehicle status; radio configurations; and network configurations., (“determining a driving quality metric for a driving data set. In some variations, determining a driving quality metric is performed at the onboard vehicle system” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 5:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 1. Sukkarie further teaches:
The system of claim 1, wherein the processing unit, (“The vehicle data system 904 contains a processor (CPU)” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1))
[…] provides the updated rules to an operations center., (“A set of rules 830 is deployed within the data network 900 in multiple centers of decision management.” (Sukkarie: Detailed Description of the Invention – 99th paragraph, FIG. 4-5))
Regarding Claim 6:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 1. Sukkarie
The system of claim 1, wherein the processing unit, (“The vehicle data system 904 contains a processor (CPU)” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1))
[…] in the knowledge base by at least one of: […], (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case based on its ability to store and manage data.)
Sukkarie does not teach but Satzoda teaches:
[…] updates the parametric rules […], (“The driving policy can be implemented as a model (e.g., a set of explicitly programmed rules that process the inputs of vehicle event data and output a set of desirable driver behavior, a trained or trainable machine-learning model, a combination of probabilistic and deterministic rules and/or parametric equations, etc.) or otherwise suitably implemented.” (Satzoda: Description of the Preferred Embodiments – 107th paragraph) Examiner Note: The examiner is interpreting the set of parametric rules to be updated based on the received data and variations thereof.)
[…] adding a rule to a rules chain in the knowledge base; removing a rule from the rules chain in the knowledge base; reordering one or more rules in the rule chain in the knowledge base; and changing parameter values in the knowledge base., (“The method 100 functions to correlate driver behavior with aspects of vehicle events (e.g., by determining the relative saliency of various portions of vehicle events), and to determine Examiner Note: The examiner is interpreting the determination and development of driving policy to be equivalent to the addition of a rule in the knowledge base of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 7:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 1. Sukkarie further teaches:
The system of claim 1, wherein the processing unit:, (“The vehicle data system 904 contains a processor (CPU)” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1))
Sukkarie does not teach but Satzoda teaches:
[…] computes one or more performance metric records; and applies the one or more performance metric records […], (“determining a driving quality metric for a driving data set. In some variations, determining a driving quality metric is performed at the onboard vehicle system” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
[…] to the machine learning., (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” (Satzoda: Description of the Preferred Embodiments – 59th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 8:
Sukkarie teaches:
A method comprising:, (“a method” (Sukkarie: Background – 8th paragraph))
identifying one or more changes to parameter values and rules, (“change the predictive route mapping, or other on-board vehicle parameters such as torque/speed or suspension settings or ergonomic factors such as mirror or seat adjustments.” (Sukkarie: Detailed Description of the Invention – 50th paragraph))
in a rules base that stores, (“A set of rules 830 is deployed within the data network 900 in multiple centers of decision management.” (Sukkarie: Detailed Description of the Invention – 99th paragraph, FIG. 4-5) Examiner Note: The examiner is interpreting the set of rules to be the rules base and to be deployed during initialization of the software.)
and update the rules base, (The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Sukkarie further mentions how the knowledge base is updated and states “the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case and to include the rules base based on its ability to store and manage data.)
with the changes to the parameter values., (“change the predictive route mapping, or other on-board vehicle parameters such as torque/speed or suspension settings or ergonomic factors such as mirror or seat adjustments.” (Sukkarie: Detailed Description of the Invention – 50th paragraph))
Sukkarie does not teach but Satzoda teaches:
acquiring state information associated with the operation of a vehicle;, (“extracting driving context data” (Satzoda: Description of the Preferred Embodiments – 32nd paragraph))
acquiring performance metric data, (“determining a driving quality metric for a driving data set. In some variations, determining a driving quality metric is performed at the onboard vehicle system” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
using machine learning on the acquired state information, (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” (Satzoda: Description of the Preferred Embodiments – 59th paragraph))
and the performance metric data,, (“a driving quality metric for a driving data set.” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Sukkarie in view of Satzoda does not teach but Addepalli teaches:
based on the operation of one or more communication channels;, (“The transmission policy may include sending data traffic using communications channels and sending control traffic using the communications channels.” (Addepalli: Detailed Description of Example Embodiments – 14th paragraph))
information associated with the selection of a communication channel in the one or more communication channels;, (“Interference mitigation flow 1300 begins at step 1302, monitoring communications channel statistics. Communications channel statistics may be monitored by OBU 30, interfacing with one or more sensors, or communications channel statistics may be provided by a remote source, such as location server 70, or another vehicle traveling in a vicinity of vehicle 4.” (Addepalli: Detailed Description of Example Embodiments – 129th paragraph, FIG. 1, 6, 13))
Sukkarie in view of Satzoda with these above aforementioned teachings from Addepalli in order to create an efficient and safe communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Addepalli’s system and method for applications management in a networked vehicular environment as “networking architectures have grown increasingly complex, where their underlying architectures have been designed for use in a wide variety of communications environments. Demand continues to rise among the subscriber base of end users for reliable network access across network environments. In particular, configuring suitable network architecture for vehicular environments (e.g., automobiles, airplanes, trains, boats, etc.) presents unique difficulties.” (Addepalli: Background – 3rd paragraph) Combining both Sukkarie and Addepalli would therefore increase the safety of drivers on the road by “providing the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner” (Addepalli: Background – 3rd paragraph).
Regarding Claim 9:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie does not teach but Satzoda teaches:
The method of claim 8, wherein the state information comprises at least one of: a vehicle trajectory; a current position; available communication options; and an operating environment., (“Driving context can include: driving event(s), location (e.g., geolocation), time, the driving environment (e.g., external scene, including the position 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 10:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie does not teach but Satzoda teaches:
The method of claim 8, wherein the performance metric data comprises at least one of:, (“a driving quality metric for a driving data set” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Sukkarie in view of Satzoda does not teach but Addepalli teaches:
[…] communication link connectivity status; and quality of connection., (“mobility data, connectivity parameters, access management,” (Addepalli: Detailed Description of Example Embodiments – 137th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie in view of Satzoda with these above aforementioned teachings from Addepalli in order to create an efficient and safe communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Addepalli’s system and method for applications management in a networked vehicular environment as “networking architectures have grown increasingly complex, where their underlying architectures have been designed for Sukkarie and Addepalli would therefore increase the safety of drivers on the road by “providing the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner” (Addepalli: Background – 3rd paragraph).
Regarding Claim 11:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie does not teach but Satzoda teaches:
The method of claim 8, wherein identifying the one or more changes to the parameter values, (“Block S200 includes extracting driving context data and driver behavior data from the vehicle sensor data. Block S200 functions to process the raw sensor data and derive (e.g., extract) parameters and/or characteristics that are related to the driving context and driver actions during vehicle events.” (Satzoda: Description of the Preferred Embodiments – 56th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Sukkarie in view of Satzoda does not teach but Addepalli teaches:
[…] is based on a mission objective, wherein the mission objective comprises at least one of: a least cost communication channel; a least delay communication channel; a secure communication channel; a high integrity communication channel; a low loss communication channel; and dynamic changes in application needs., (“communication system 10 can utilize a fully integrated OBU to manage communications applications and power systems applications of a connected vehicle, such as vehicle 4. Even more specifically, an integrated on-board unit (OBU) 30 is configured for managing the communication of data from vehicle 4 by identifying a type of data, a destination of the data, and a delay tolerance of the data. Data can be identified according to any currently existing or later developed means. In one example, a data type or delay tolerance can be identified based upon the origin of the data, the content of the data, or metadata accompanying the data. Once identified, the data may then be sent over appropriate communications channels within networks 40 based upon data transmission characteristics that are incorporated into a data transmission policy configured for optimized data transmission. Thus, communications from vehicular platforms may be sent in a cost-effective, reliable, and timely fashion.” (Addepalli: Detailed Description of Example Embodiments – 44th paragraph))
Sukkarie in view of Satzoda with these above aforementioned teachings from Addepalli in order to create an efficient and safe communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Addepalli’s system and method for applications management in a networked vehicular environment as “networking architectures have grown increasingly complex, where their underlying architectures have been designed for use in a wide variety of communications environments. Demand continues to rise among the subscriber base of end users for reliable network access across network environments. In particular, configuring suitable network architecture for vehicular environments (e.g., automobiles, airplanes, trains, boats, etc.) presents unique difficulties.” (Addepalli: Background – 3rd paragraph) Combining both Sukkarie and Addepalli would therefore increase the safety of drivers on the road by “providing the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner” (Addepalli: Background – 3rd paragraph).
Regarding Claim 12:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie further teaches:
The method of claim 8, further comprising initializing the rules base with an initial rules base., (“A set of rules 830 is deployed within the data network 900 in multiple centers of decision management.” (Sukkarie: Detailed Description of the Invention – 99th Examiner Note: The examiner is interpreting the set of rules to be the rules base and to be deployed during initialization of the software.)
Regarding Claim 13:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie further teaches:
The method of claim 8, further comprising storing the updated rules base and changes to the parameter values in a knowledge base., (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Sukkarie further mentions how the knowledge base is updated and states “the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case based on its ability to store and manage data including the changes to parameter values.)
Regarding Claim 14:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie does not teach but Satzoda teaches:
The method of claim 8, further comprising computing performance metrics based on at least one of: acquired data; vehicle status; radio configurations; and communication channel configurations., (“determining a driving quality metric for a driving data set. In some variations, determining a driving quality metric is performed at the onboard vehicle system” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 15:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie does not teach but Satzoda teaches:
The method of claim 8, further comprising transmitting the updated rules changes and the parameter values to an operations center., (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above). Extracting data is preferably performed, at least in part, onboard the vehicle (e.g., at an onboard vehicle system, a vehicle computing unit, an electronic control unit, a processor of the onboard vehicle system, a mobile device onboard the vehicle, etc.), but can additionally Examiner Note: The examiner is interpreting the remote computing system to be the operations center in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 16:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie further teaches:
The method of claim 8, wherein updating the rules base comprises at least one of:, (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Sukkarie further mentions how the knowledge base is updated and states “the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case and to include the rules base based on its ability to store and manage data.)
Sukkarie does not teach but Satzoda teaches:
[…] adding a rule to a rules chain in the rules base; removing a rule from the rules chain in the rules base; reordering one or more rules in the rule chain in the rules base; and changing parameter values in the rules base., (“The method 100 functions to correlate driver behavior with aspects of vehicle events (e.g., by determining the relative saliency of various portions of vehicle events), and to determine driving policy rules based on this correlation that enable vehicle control systems to emulate and/or improve upon the positive aspects of the driving behavior. The method 100 can also function to develop driving policy rules that improve upon the negative aspects of human driving behavior (e.g., human loss of focus or attention, comparatively slow human cognition and/or perception speed, etc.). The method 100 can also function to train models (e.g., driving policy models, inference models, decision making models, etc.) using correlated driver behavior data and vehicle event data (e.g., in the form of a saliency map of the vehicle event at each time point during the vehicle event).” (Satzoda: Description of the Preferred Embodiments – 12th paragraph) Examiner Note: The examiner is interpreting the determination and development of driving policy to be equivalent to the addition of a rule in the rules base of the vehicle similar to the knowledge base based on the relationship between the knowledge and rules base.)
Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 17:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 8. Sukkarie does not teach but Satzoda teaches:
The method of claim 8, further comprising: computing one or more performance metric records; and applying the one or more performance metric records, (“determining a driving quality metric for a driving data set. In some variations, determining a driving quality metric is performed at the onboard vehicle system” (Satzoda: Description of the Preferred Embodiments – 82nd paragraph))
[…] to the machine learning., (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).
Regarding Claim 18:
Sukkarie teaches:
A system comprising:, (“A communication and analysis system” (Sukkarie: Abstract – line 1))
a memory unit that stores:, (“memory units” (Sukkarie: Detailed Description of the Invention – 25th paragraph, FIG. 1))
a rules base, wherein the rules base stores, (“A set of rules 830 is deployed within the data network 900 in multiple centers of decision management.” (Sukkarie: Detailed Description of the Invention – 99th paragraph, FIG. 4-5) Examiner Note: The examiner is interpreting the set of rules to be the rules base and to be deployed during initialization of the software.)
and a knowledge base, wherein the knowledge base stores, (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case based on its ability to store and manage data.)
and a processing unit configured to:, (“The vehicle data system 904 contains a processor (CPU)” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1))
update the rules base, (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Sukkarie further mentions how the knowledge base is updated and states “the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case and to include the rules base based on its ability to store and manage data.)
Sukkarie does not teach but Satzoda teaches:
information associated with performance metrics, (“determining a driving quality metric for a driving data set. In some variations, determining a driving quality metric is 
with updated rules without stopping execution of software, wherein updated rules are created using machine learning performed on the acquired data and the information associated with the performance goals;, (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” (Satzoda: Description of the Preferred Embodiments – 59th paragraph) Examiner Note: The examiner is interpreting the set of rules to be updated based on the received data and variations thereof. Furthermore, the step of updating the knowledge base without stopping execution of software is broadly interpreted as a basis of machine learning.)
based on the updated rules., (“based on the driving policy” (Satzoda: Description of the Preferred Embodiments – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a 
Sukkarie in view of Satzoda does not teach but Addepalli teaches:
one or more access subnetwork radios in communication with one or more destinations through one or more access subnetworks;, (“it is unlikely that commercial vehicular network routers will only have a single radio for vehicle- to-vehicle communication. Rather, there will likely be multiple wireless interfaces, some for direct access between vehicle and road-side infrastructure (e.g. Femtocell, WiMax, WiFi, 3G, 4G, white space, 802.11x, satellite, Bluetooth, Near field communication, LTE, GSM/WCDMA/HSPA, CDMA1x/EVDO, DSRC, CAN, GPS, and traffic lights and ramp posts equipped with communication devices that may be rugged, etc.) and some for vehicle-to-vehicle communication. Initially, when few vehicles on the road will have communication capabilities, those that do will likely access available infrastructure such as 3G, 4G, and WiFi networks.” (Addepalli: Detailed Description of Example Embodiments – 27th paragraph))
information associated with the selection of a communication channel in one or more access subnetworks;,
for communications through the one or more access subnetworks;, (“The transmission policy may include sending data traffic using communications channels and sending control traffic using the communications channels.” (Addepalli: Detailed Description of Example Embodiments – 14th paragraph))
acquire data related to communication through the one or more access subnetworks;, (“The transmission policy may include sending data traffic using communications channels and sending control traffic using the communications channels.” (Addepalli: Detailed Description of Example Embodiments – 14th paragraph))
and manage communications through the one or more access subnetwork radios, (“it is unlikely that commercial vehicular network routers will only have a single radio for vehicle- to-vehicle communication. Rather, there will likely be multiple wireless interfaces, some for direct access between vehicle and road-side infrastructure (e.g. Femtocell, WiMax, WiFi, 3G, 4G, white space, 802.11x, satellite, Bluetooth, Near field communication, LTE, GSM/WCDMA/HSPA, CDMA1x/EVDO, DSRC, CAN, GPS, and traffic lights and ramp posts equipped with communication devices that may be rugged, etc.) and some for vehicle-to-vehicle communication. Initially, when few vehicles on the road will have communication capabilities, those that do will likely access available infrastructure such as 3G, 4G, and WiFi networks.” (Addepalli: Detailed Description of Example Embodiments – 27th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie in view of Satzoda with these above aforementioned teachings from Addepalli in order to create an efficient and safe communication management and rules-based decision system. At the time the invention was Sukkarie’s vehicle communication, analysis, and operation system with Addepalli’s system and method for applications management in a networked vehicular environment as “networking architectures have grown increasingly complex, where their underlying architectures have been designed for use in a wide variety of communications environments. Demand continues to rise among the subscriber base of end users for reliable network access across network environments. In particular, configuring suitable network architecture for vehicular environments (e.g., automobiles, airplanes, trains, boats, etc.) presents unique difficulties.” (Addepalli: Background – 3rd paragraph) Combining both Sukkarie and Addepalli would therefore increase the safety of drivers on the road by “providing the ability for vehicles to communicate in vehicular network environments in a reliable, cost-effective, and power-conscious manner” (Addepalli: Background – 3rd paragraph).
Regarding Claim 19:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 18. Sukkarie further teaches:
The system of claim 18, wherein the memory unit and the processing unit are part of a communications management system on a vehicle., (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904. The vehicle data system 904 contains a processor (CPU) 16 and a ROM 22 and a RAM 24 coupled to the CPU 16.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle operation system to be the communication management system in this case.
Regarding Claim 20:
Sukkarie in view of Satzoda in further view of Addepalli, as shown in the rejection above, discloses the limitations of claim 18. Sukkarie further teaches:
The system of claim 18, wherein the knowledge base comprises, (“The vehicle operation system 10, designated in FIG. 1 using dashed boxes, includes a vehicle 901 equipped with a programmable vehicle data system 904.” (Sukkarie: Detailed Description of the Invention – 35th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle data system to be the knowledge base in this case based on its ability to store and manage data.)
[…] an initial rules base during initialization of the software […], (“A set of rules 830 is deployed within the data network 900 in multiple centers of decision management.” (Sukkarie: Detailed Description of the Invention – 99th paragraph, FIG. 4-5) Examiner Note: The examiner is interpreting the set of rules to be the rules base and to be deployed during initialization of the software.)
[…] and updates the knowledge base […], (“the vehicle data system 904 can be updated” (Sukkarie: Detailed Description of the Invention – 63rd paragraph, FIG. 1))
Sukkarie does not teach but Satzoda teaches:
[…] with the updated rules and updated parameter values during execution of the software., (“extracting driving context data and/or driver behavior data can be performed by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” (Satzoda: Description of the Preferred Satzoda further mentions the updated parameters values and states “to process the raw sensor data and derive (e.g., extract) parameters and/or characteristics that are related to the driving context and driver actions during vehicle events.” (Satzoda: Description of the Preferred Embodiments – 56th paragraph) Examiner Note: The examiner is interpreting the set of rules and parameters to be updated based on the received data and variations thereof.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sukkarie with these above aforementioned teachings from Satzoda in order to create a smart and effective communication management and rules-based decision system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sukkarie’s vehicle communication, analysis, and operation system with Satzoda’s method for determining driving policy as “automotive accidents are a major cause of deaths and injuries to human drivers.” (Satzoda: Background – 3rd paragraph) Combining both Sukkarie and Satzoda would “create a new and useful method for determining driving policy” (Satzoda: Background – 4th paragraph), in order to “improve safety and significantly reduce the number of fatalities” (Satzoda: Background – 3rd paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667